NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SHAQUIL FELDER, a/ka/ SHAQUIL ALI  )
FELDER, DOC #R64091,               )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-2160
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Simone Lennon of Simone Lennon, P.A.,
Clearwater, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kelly O'Neill, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, BADALAMENTI, and SMITH, JJ., Concur.